Title: From John Adams to Mr. Marston, 1 September 1821
From: Adams, John
To: Marston, Mr.



Dear Sir
Montezillo September 1st 1821

The Roman dictator was Lucius Quintius Cincinnatus. His Master of the horse was Caius Servilius Ahala whose daring and dangerous exploit was killing Spurius Melius for aiming at royalty. The story is in Livy, Book 4th Chapter 13th In Rollin’s Roman History Vol 2 p 46 In Adam’s defence Vol 3 p 242 The Roman Antiquities of Dionisius Halicarnassensis come not down so low His account is lost but I presume the anecdote is to be found in every general Roman History.
Is it not remarkable that this most memorable of all the applications of the phrase Macte virtute esto is omitted in all the dictionaries Stephens Faber Ainsworth amidst all their learned lumber have forgotten this. They have quoted Virgil Ovid Cicero and even the wag Horace but overlooked Livy.
 Horace the rogue in his first book of Satyres Satire 2 lines 21 22 &c puts these words into the mouth of Cato and applies them for a very curious moral purpose
“Macte virtute esto inquit sententia dia Catonis
Nam simul ac venas inflavit tetra libido
Huc juvenes aequum est descendere non alienas
Permolere uxores.”
Virgil in his ninth Aeneid has made Apollo Say to Ascanius, after his noble Juvenile exploit in killing Numanus
“Macte nova virtute, puer: Sic itur ad astra
Dis genite, et geniture deos.”
He afterwards descends from his cloud in the shape of old Butes, the Armor Bearer and Janitor and gives Iulus good advice,
“Sit satis Aeneada telis impune Numanum
Oppetisse tuis &c
Cætera parce puer bello.”
Servius’s commentary upon the word “Macte” is Magis aucte Et est sermo tractatus a  sacris; quoties enim aut Thus aut Vinum  victimam fundebatur dicebat: Mactus est taurus vino vel thure hoc est cumulata et hostia et magis aucta.
In the Dauphin’s Edition the Note upon the Word “Macto is “Mactus” quasi Mauctus id est magis auctus, hic herba adulta dicta est a Catone macta quia aucta. Hostiæ quoque mactie quia mola, Vino, thure Spaigebantur et quasi cumulabantur augebanturque ante Sacrificium; unde mactare pro cadere dictum fuit. Diis ippi in Sacrificiis exclamabunt: Macte hocce vino inferio esto; macte hacce dape esto quia sacrificiis augeri eorum felicitatem putabunt. Cicero dixit Nonio teste maitare aliquem honoribus. Plautus mactare infortunio, Hac formula vocativum adhibetiri Macte pro nominativo Mactus, more attico Macte ingenio este cæli interpretes Pliny. Macte virtutites estote Milites Romani.
Rollin in the second volume of his history page 261 translates the phrase Macte virtute est liberata Republica by commentary J’approve votre action et je vous  de votre zele Servilius Vous venez de delivrer votre Patrie d’un  tyran qui voulut la  reduire en Servitude.
Livy’s narration of this whole transaction is ample in his fourth book Chapters 13 14 15 16.
There is in Livy another remarkable application of this phrase by Porsenna, In the second book of Livy Chap 11 12 13 14 is the romantic and miraculous Story of Caius Mucius Scævola and his attempt to kill the king of Etruria in his camp and tent Failing in his enterprise by killing the Secretary instead of the king and expecting death in torment he tormented himself by thrusting his hand into burning. Porsenna showedd soul equally great by pardoning him in these words “Tu vero abi in te mages quam in me hostilia ausus Iuberem macte vurtute esse si pro mea Patria ista virtus staret Nunc jure belli liberam te intactum inviolatum que dimitto.
 Some Critics have pretended that Macte is an adverb and some that it is in the ablative case both absurdly.
In Ovid may be found the following phrases Mactare alequem duum Mactare animal Picaseo Mactare anseum hospitibus Dius Mactare catuun Mactare piraneam Mactare pivennas bid queqam Mactare orem pauti Mactaro ores Mactare  tot mactare & vinum Mactari ad ovas sacras victima Mactatuo racca Miuccor Mactatus ad aucas and many others but I am weary of this per ducubital amusement.
J. Adams